Exhibit 99.1 POSITIVE TRIAL RESULTS OF MESOBLAST CELL THERAPY IN POST-TRAUMATIC OSTEOARTHRITIS PUBLISHED IN ARTHRITIS RESEARCH & THERAPY • Over 250,000Anterior Cruciate Ligament (ACL) tears occur annually in the United States alone, mostly in young, physically active adults1 • By 1 year, more than 30% have radiographic evidence of knee osteoarthritis (OA) and by 10 years, more than 50% have clinical OA (pain and loss of function), irrespective of ACL surgical repair2,3 • A single intra-articular administration of Mesoblast's allogeneic Mesenchymal Precursor Cells (MPCs) within 4-6 weeks of ACL repair was associated with reduced cartilage loss and bone changes by 6 months, and inimproved pain and function for over 2 years • The anti-inflammatory and immunomodulatory activities of MPCs may protect against the release of damaging factors in the inflamed knee joint and prevent the breakdownof joint connective tissues, providing a plausible mechanism for the observed clinical findings • Intra-articular MPC administrationafter ACL tears as either front-line therapy or as adjunct to surgical repair should be further explored as a potential therapy for the prevention of long-term knee osteoarthritis in this high-risk and active population New York; USA; and Melbourne, Australia;August 16, 2017: Mesoblast Limited (ASX:MSB; Nasdaq:MESO) today announced that the Phase 2a trial of its Mesenchymal Precursor Cells (MPCs) for prevention of radiographic and clinical features of knee osteoarthritis after traumatic injury has been published in the peer-reviewed journal Arthritis Research & Therapy. The results showed thata single intra-articular injection of Mesoblast’s product candidate MPC-75-IAreduced cartilage loss and bone changes by six months, and improved pain and function for over two years, when compared to controls. The paper, entitled‘Safety, tolerability,clinical and joint structural outcomes of a single intra-articular injection ofallogeneic mesenchymal precursor cells in patients post anterior cruciate ligament reconstruction: a controlled double-blind randomized trial’,concluded that MPCsmay modulate the inflammation-related pathological processes that are associated with post-traumatic knee osteoarthritis. The trial's senior author, Professor Flavia Cicuttini, Head Musculoskeletal Unit, Department of Epidemiology and Preventive Medicine School of Public Health and Preventive Medicine at Monash University, Australia, said: “As there are no treatments that slow progression of osteoarthritis, these results are very exciting for a population who are at high risk of developing this crippling condition.” “In this study we found that a single injection of 75 million mesenchymal precursor cells was well tolerated and appeared to slow the onset of a number of the early changes at the knee that are common following knee injury and signify the development of knee osteoarthritis. Larger studies arewarranted to confirm whether this treatment will slow or even prevent the development of knee osteoarthritis following early joint injuries,” stated Professor Cicuttini. Trial design and key findings were: • A double-blind placebo-controlled trial randomized (2:1) 17 patients aged 18-40 who had undergone ACL reconstruction 4-6 weeks earlier toeither a single intra-articularinjection of 75 million allogeneic MPCs plus hyaluronic acid (MPC+HA, n11) or hyaluronic acid (HA, n6) alone.Pain, function and quality of life parameters were measured over 24 months using the composite of Knee Injury and Osteoarthritis Outcomes Scores (KOOS) and the Short Form Health Survey (SF-36, a 36-item, patient-reported survey of patient health). Joint space width Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
